MEMORANDUM**
FNU Gurmito, a native and citizen of India, petitions for review of a decision of the Board of Immigration Appeals, which summarily affirmed her appeal from an Immigration Judge’s (“IJ”) order denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding, and will reverse only if the evidence that the petitioner presented was so compelling that no reasonable fact-finder could fail to find the requisite fear of persecution. See Singh v. Ashcroft, 301 F.3d 1109, 1112 (9th Cir.2002). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination in this case. The IJ offered specific, cogent reasons for the credibility determination based on inconsistencies among Gurmito’s testimony, her asylum application, documentary evidence, and the arrests and detentions she experienced. These discrepancies go to the heart of Gurmito’s asylum claims. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004).
Because Gurmito did not establish that she was eligible for asylum, it follows that she did not satisfy the more stringent requirement for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
As Gurmito relies on the same evidence, and points to no additional evidence the IJ should have considered regarding the likelihood of torture if returned to India, Gurmito’s CAT claim also must fail. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *862courts of this circuit except as provided by Ninth Circuit Rule 36-3.